                        Case 1:19-cr-00116-KMW Document 288 Filed 01/28/21 Page 1 of 7

AO 2458 (Re v. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 20 19)        USDC SONY
                        Sheet I



                                           UNITED STATES DISTRICT C
                                                           Southern District of New York
                                                                                )
               UNITED ST A TES OF AMERICA                                       )       JUDGMEN
                                    V.                                          )
                        REINALDO ROMAN                                          )
                                                                                        Case Number: 19 CR 116-06 (KMW)
                                                                                )
                                                                                )       USM Number: 86623-054
                                                                                )
                                                                                )         Heather Han , Esq . (AUSA Adam Hobson)
                                                                                )       Defendant's Attorney
THE DEFENDANT:
lt'l pleaded guilty to count(s)          1 one
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                               Offense Ended

21 USC 846 , 21 USC                Conspiracy to Distribute Fentanyl and Heroin                                    2/28/2019

   841(b)(1)(C)



       The defendant is sentenced as provided in pages 2 through               _ _7___ of thi s judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has      been found not guilty on count(s)
[l! Count(s)     _a_
                   ll _o.,_p_e_n__________                 •    is     ll! are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, res idence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid . If ordered to pay restitution ,
the defenaant must notify the court and United States attorney of material changes in economtc circumstances.

                                                                                                                  12/3/2020
                                                                               Date of Imposition of Judgment




                                                                               Signature of Judge
                                                                                              '

                                                                                                           KIMBA M. WOOD, U.S.D.J.
                                                                               Name and Title of Judge




                                                                               Date
                                                                                                            /;J.Ja.,L~
                       Case 1:19-cr-00116-KMW Document 288 Filed 01/28/21 Page 2 of 7

AO 2458 (Rev . 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                       Judgment -   Page   _ ....,2=---   of   7
 DEFENDANT: REINALDO ROMAN
 CASE NUMBER: 19 CR 116-06 (KMW)

                                                              IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 60 months' with credit for time served .




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends to the Bureau of Prisons that the defendant be designated to an institution equipped to provide
        the kind of medical treatment that the defendant requires, and one that will provide him access to the drug treatment
        that he needs.



      ~ The defendant is remanded to the custody of the United States Marshal.


      0    The defendant shall surrender to the United States Marshal for this district:

           0    at                                0    a.m.     0    p.m .    on

           D    as notified by the United States Marshal.

      D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons :

           D    before 2 p.m. on

           D    as notified by the United States Marshal.

           0    as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                          to

 at                                                   , with a certified copy of this judgment.
      ----------------

                                                                                                     UNITED STATES MARSHAL



                                                                             By
                                                                                                  DEPUTY UNITED STATES MARSH AL
                        Case 1:19-cr-00116-KMW Document 288 Filed 01/28/21 Page 3 of 7

AO 2458 (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                       Judgment- Page _ _ _ of _ __ __
DEFENDANT: REINALDO ROMAN
CASE NUMBER: 19 CR 116-06 (KMW)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years .




                                                       MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a control led substance.
3.    You must refrain from any unlawful use ofa controlled substance . You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     0 You must cooperate in the collection ofDNA as directed by the probation officer. (check if applicable}
6.     0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     0 You must participate in an approved program for domestic violence . (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page .
                        Case 1:19-cr-00116-KMW Document 288 Filed 01/28/21 Page 4 of 7

AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                              Judgment- Page                of - - - - - -
DEFENDANT: REINALDO ROMAN
CASE NUMBER: 19 CR 116-06 (KMW)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame .
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. lfyou plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so . If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so . If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity . lfyou know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U .S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts.gov .


Defendant's Signature                                                                                    Date _ _ __ _ _ _ __ _ _ __
                        Case 1:19-cr-00116-KMW Document 288 Filed 01/28/21 Page 5 of 7
AO 245 B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3D - Supervised Release
                                                                                            Judgment- Page   _ 5_ _   of   7
DEFENDANT: REINALDO ROMAN
CASE NUMBER: 19 CR 116-06 (KMW)

                                          SPECIAL CONDITIONS OF SUPERVISION
 The standard and mandatory conditions of supervised release apply, along with the following special conditions :

 You will participate in an outpatient treatment program approved by the United States Probation Office, which program
 may include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to the cost of
 services rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the
 release of available drug treatment evaluations and reports, including the presentence investigation report, to the
 substance abuse treatment provider.

 You shall submit your person, and any property, residence , vehicle, papers, computer, other electronic communication ,
 data storage devices, cloud storage or media , and effects to a search by any United States Probation Officer, and if
 needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable suspicion
 concerning violation of a condition of supervision or unlawful conduct by the person being supervised . Failure to submit to
 a search may be grounds for revocation of release . You shall warn any other occupants that the premises may be subject
 to searches pursuant to this condition .

 The defendant shall be supervised by his district of residence .
                        Case 1:19-cr-00116-KMW Document 288 Filed 01/28/21 Page 6 of 7

AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                               Judgment -   Page _ _6
                                                                                                                                    "'-----   of      7
 O EFENDA NT: REINALDO ROMAN
 CASE NUMBER: 19 CR 116-06 (KMW)
                                                 CRIMINAL MONET ARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                  Fine                      AV AA Assessment*              JVTA Assessment**
 TOTALS            $ 100.00                  $                           $                          $                              $



 D    The determination ofrestitution is deferred until
                                                        -----
                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee sha]] receive an approximately proportioned _payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid .

 Name of Payee                                                    Total Loss***                     Restitution Ordered           Priority or Percentage




 TOTALS                                $                          0 .00              $ _ _ _ _ _ _ _0_.0_0_



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(£). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 I 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D     the interest requirement is waived for the           D    fine     D    restitution.

        D    the interest requirement for the        D     fine       D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 * * * Finding5 for thw tot11l 11m0Ynt ot lo~m arw rw~Yirwd \lndw Chaptm l 09A, 11 Oi 11 QA 1 and 113A of Title                 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                        Case 1:19-cr-00116-KMW Document 288 Filed 01/28/21 Page 7 of 7
AO 2458 (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                            Judgment -   Page _L__ of
 DEFENDANT: REINAL DO ROMAN
 CASE NUMBER: 19 CR 116-06 (KMW)

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~     Lump sum payment of$           100.00                due immediately, balance due


             •     not later than                                     , or
             •     in accordance with
                                          •    C,    •    D,
                                                                  •    E, or    D F below; or

 B     •     Payment to begin immediately (may be combined with                DC,     •   D , or    D   F below); or

 C     D     Payment in equal        _ _ _ _ _ (e. g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g.. months or y ears) , to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal                            (e.g., weekly , monthly, quarterly) installments of $ ____ over a period of
                             (e .g., months or years) , to commence _ _ _ _ _ (e.g.. 30 or 60 days) after release from imprisonment to a
             term of supervision ; or

 E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e .g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     •     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, paymentofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court .

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed .




 D     Joint and Several

       Case Number                                                                                                        Corresponding Payee,
       Defendant and Co-Defendant Names                                                    Joint and Several
       (including defendant number)                            Total Amount                     Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following court cost(s):

  D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be ~plied in the following order: (1) assessment, (2) restitution principal , (3) r:estitution interest, (4) A V,AA assessment,
 (JJ fine prin~ipllli (11 J fine intemt 1 (7) vommunity mtitutiQn, (~) JVTA assyssment 1 (9) penalties, and {l 0) costs, mcludmB cost of
 prosecution and court costs .
